
	

116 HR 2140 : Preventing Child Marriage in Displaced Populations Act
U.S. House of Representatives
2019-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 2140
		IN THE SENATE OF THE UNITED STATES
		June 11, 2019Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To prevent child marriage in refugee settlements administered by the United Nations, and for other
			 purposes.
	
	
 1.Short titleThis Act may be cited as the Preventing Child Marriage in Displaced Populations Act. 2.FindingsCongress finds the following:
 (1)According to UNICEF, 12 million girls marry before the age of 18 every year. (2)Early marriage denies children, especially girls, their right to make vital decisions about their well-being, including relating to their health, family, and career. Child brides are less likely to finish their education, and are at higher risk for abuse, contracting HIV, and dying while pregnant or giving birth.
 (3)Child marriage also imposes substantial economic costs to developing countries, impeding development and prosperity gains.
 (4)Displaced populations are particularly vulnerable to child marriage, in communities where poverty, instability, and displacement put pressure on families to marry children, particularly young girls, off at a young age.
 (5)One United Nations (UN) study found that child marriage rates were 4 times higher among displaced Syrian refugees than among Syrians before the crisis. This indicates that displacement, instability, and poverty are driving child marriages.
 (6)United Nations agencies, including UNICEF and UNHCR, have acknowledged the dangers of child marriage and taken steps to address its risk in the populations they serve.
 (7)The UN Joint Program on Child Marriage supports this work by building the resilience of populations to indirectly prevent child marriage and by generating new data and evidence on the prevalence of child marriage in humanitarian and fragile settings. For example, in Uganda, the UN Joint Program on Child Marriage helped 27,000 adolescent girls strengthen critical skills through school clubs and Go Back to School campaigns, as well as life-skills and financial literacy training.
 (8)After the UN Joint Program on Child Marriage identified Yemen as one of its focus countries, 65,000 people, of whom 45,000 are adolescents, were reached with awareness raising activities on the harms of child marriage in 2018 alone. As a result, local council representatives, elders, and community leaders from six districts signed a pledge to support advocacy efforts to end child marriage.
			3.Preventing child marriage in displaced populations
 (a)In generalThe President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to call for an adoption of an agreed-upon definition of child marriage across United Nations agencies.
 (b)StrategyThe President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to call for the development of a comprehensive strategy to address child marriage in refugee settlements administered by the United Nations. Such strategy should include the following:
 (1)A mandate to regularly collect and report data related to the number of known or suspected child marriages taking place inside each such settlement.
 (2)Protocols for United Nations personnel regarding prevention and monitoring of child marriages inside each such settlement.
 (3)A description of United Nations programs administered at such settlements that include— (A)physical, mental, and emotional rehabilitation and support to children who have extricated themselves from child marriage; and
 (B)alternatives to child marriage, such as education initiatives. (4)Protocols regarding how United Nations personnel should—
 (A)report adults participating in illegal child marriages in each such settlement; and (B)monitor the prosecution of such adults by the authorities of the country in which the settlement at issue is located.
 (c)ResearchThe President shall direct the United States Permanent Representative to the United Nations to use the voice, vote, and influence of the United States at the United Nations to advocate for the United Nations and its appropriate agencies to include, as appropriate, in all of its research into child marriage the relationship between child marriage and violence against girls, including young children and infants.
 (d)DefinitionsIn this section: (1)Child marriageThe term child marriage means a formal marriage or informal union involving at least one person younger than age 18.
 (2)Illegal child marriageThe term illegal child marriage means a child marriage that is illegal under the laws of the country in which the child marriage occurs.
				
	Passed the House of Representatives June 10, 2019.Cheryl L. Johnson,Clerk
